      Case 0:19-cr-60198-UU Document 67 Entered on FLSD Docket 09/21/2020 Page 1 of 3




                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 19-60198-CR-UNGARO/HUNT(s}

         UNITED STATES OF AMERICA,

         vs.

         JERMAINE WILLIAMS,

                               Defendant.
         --------------
                                             FACTUAL PROFFER

                The United States of America and Jermaine Williams (the "Defendant") agree that had

         this case gone to trial, the United States would have proven the following facts, among others,

         beyond a reasonable doubt:

                1.     On October 4, 2018, detectives with the Broward Sheriffs Office (''BSO") were

         conducting proactive enforcement within the city of Pompano Beach, located in the Southern

         District of Florida. While on duty, the BSO detectives received a tip from a confidential source

         that an individual by the street name "J Baby" - later identified as the defendant - was involved

         in the sale of cocaine and carried a loaded handgun, black in color, in the area known as

         Avondale. The source added that "J Baby" was a large black male and operated a Buick sedan,

         blue in color. The BSO detectives traveled to the area of 2nd Place, known as a high crime area,

         in an unmarked vehicle and observed a blue Buick sedan parked in front of a building. The BSO

         detectives also observed a large black male sitting in the driver seat while a known

         prostitute/narcotics user was leaning into the front driver-side window engaging in what

         appeared to be a narcotics transaction. After driving past the blue Buick, the BSO detectives

         abruptly turned their vehicle around and proceeded towards the blue Buick. The BSO detectives




If}
Case 0:19-cr-60198-UU Document 67 Entered on FLSD Docket 09/21/2020 Page 2 of 3




   made contact with the defendant after he had exited the vehicle and briefly detained him. The

   detectives had not seen anyone else enter or exit the Buick from the moment they first observed

   it. The detectives subsequently searched the blue Buick and found a baggie containing twenty-

   four capsules filed with heroin; two clear plastic baggies containing heroin; approximately

   twelve grams of crack cocaine; approximately five grams of marijuana; a Taurus, Model PTl 11

   G2, 9mm semi-automatic pistol bearing serial number TLN23206 containing twelve rounds of

   Federal ammunition; and $200.00 in United States currency. The detectives searched the

   defendant's person and found approximately $510.00 in United States currency. While waiting

   for a tow truck to arrive, the defendant stated that "he messed up bad" and that "he got caught

   with the stuff' in reference to the narcotics and firearm found in the vehicle.

           2.      The defendant admits that he knowingly possessed the marijuana, crack cocaine,

   and heroin that the detectives ultimately seized from the blue Buick with the intent to distribute.

           3.      The defendant admits that he was in possession of the Taurus, Model PTl 11 G2,

   9mm semi-automatic pistol found in the blue Buick during and in furtherance of a drug

   trafficking crime, that is, possession with the intent to distribute the marijuana, heroin, and crack

   cocaine also found in the blue Buick.

           4.      The defendant admits that the $710.00 in United States currency that he possessed

   at the time of his arrest arose from the illicit sale of narcotics.




                                   [INTENTIONALLY LEFT BLANK]




                                                       2
Case 0:19-cr-60198-UU Document 67 Entered on FLSD Docket 09/21/2020 Page 3 of 3




           5.    The information contained in this proffer is not a complete recitation of all the

   facts and circumstances of this case, but the parties admit it is sufficient to prove beyond a

   reasonable doubt that a violation of Title 18, United States Code, Sections 924(c)(l)(A), as

   charged in the superseding indictment, had occurred.

                                               Respectfully,

                                               ARIANA FAJARDO ORSHAN
                                               UNITED STATES ATTORNEY

           9/21/2020
   Date: ----                   By:
                                               SCOTT STRAUSS
                                               ASSISTANT UNITED STATES ATTORNEY


   Date:�
                                               CA TER HILLSTROM
                                               COUNSEL FOR DEFENDANT

   Date:   9fa/Jo               By:
                                               JERMAIN
                                                          .,
                                                         l[LIAMS
                                               DEFENDANT




                                                  3
